Citation Nr: 0901567	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2008, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed February 1991 rating decision, the RO in 
Newark, New Jersey, denied the appellant's original claim of 
entitlement to service connection for bilateral hearing loss.

2.  The additional evidence received since the February 1991 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  There is an approximate balance of positive and negative 
evidence as to whether left ear hearing loss had its onset in 
service.





CONCLUSIONS OF LAW

1.  The evidence submitted since the final February 1991 
rating decision is new and material; thus, the claim of 
service connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2000).

2.  Resolving doubt in favor of the veteran, left ear hearing 
loss was incurred during his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  New and Material Evidence

The veteran is seeking entitlement to service connection for 
left ear hearing loss.  He essentially contends that his 
hearing loss resulted from exposure to noise from jet engines 
and five inch guns during service.  Alternatively, the 
veteran contends that his left ear hearing loss is related to 
in-service cervical lymphadenitis.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was previously denied in February 1991 
because there was no medical evidence of record indicating 
that the veteran had hearing loss during service or within 
one year after his November 1954 separation.  The relevant 
evidence of record consisted of the veteran's service medical 
records and an August 1990 VA examination report.  The 
veteran was notified of this decision in March 1991, and he 
did not appeal.

In December 2008, the veteran testified at a personal hearing 
that he first noticed his hearing loss while he was in the 
Navy.  He stated that he went to a dance and could not 
understand what the young lady who was talking to him was 
saying.  The veteran's wife testified that she noticed his 
hearing loss when they first started dating in 1958.  The 
Board finds this evidence to be new in that it was not of 
record at the time of the February 1991 denial.  As the 
veteran is competent to report symptoms such as difficulty 
hearing, his testimony is material in that it suggests the 
onset of left ear hearing loss in service.  

The Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence, and it appears to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen this claim.  To this extent, the 
benefit sought on appeal is granted.

III.  Service Connection

The veteran is seeking entitlement to service connection for 
left ear hearing loss.  He believes this condition developed 
as a result of noise exposure from aircraft engines while 
working on a ship's catapult crew during service.  According 
to the veteran, this job involved hooking aircraft as they 
landed, and he would do this up to 50 times per day.  The 
veteran has also claimed he suffered temporary hearing loss 
due to exposure to noise from five inch guns during service.  
He has also indicated a belief that his left ear hearing loss 
may be related to a lump on his neck, diagnosed as cervical 
lymphadenitis, for which he was treated during service.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'   When the disease entity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In the case at hand, there is medical evidence of a current 
disability.  Specifically, the July 2008 VA audiological 
examination report diagnoses mild to severe sensorineural 
hearing loss in the left ear, and the results of audiometric 
testing met the requirements of 38 C.F.R. § 3.385 for 
establishing a current hearing loss disability.

The Board will next turn to the question of whether the 
veteran had left ear hearing loss in service or within a year 
of separation, or whether his hearing loss is otherwise 
related to service.  The veteran's service medical records 
reflect that the veteran was treated for a lump on the left 
side of his neck in April and May 1951.  He was diagnosed 
with acute left interior cervical lymphadenitis.  Records 
indicate this condition continued to improve with routine 
care, and there was no evidence of residual disability on 
separation.  The November 1954 separation examination report 
includes normal findings on the spoken and whispered voice 
test that was used to evaluate the veteran's hearing acuity.

As noted above, the veteran has testified that he noticed 
difficulty hearing in his left ear during service.  The 
veteran's wife testified that the veteran had difficulty 
hearing her when they started dating in 1958.  She said that 
he would tell her to speak in his other ear because he could 
not hear her.  She testified that he had trouble hearing her 
when they were at dances, in crowded rooms, and even when 
they were having normal conversations when they were not in a 
crowd.  

Even though they are laypeople without specialized medical 
training, the veteran is competent to report having 
experienced difficulty hearing while on active duty, and his 
wife is competent to observe that the veteran had difficulty 
hearing her in 1958.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  This testimony is evidence of continuity of 
symptomatology since service.  

This testimony is not contradicted by the veteran's medical 
records, including the spoken and whispered voice test 
findings from his separation examination.  As noted in the 
July 2008 VA examination report, whispered voice tests are 
insensitive to high frequency hearing loss.  

Furthermore, while an August 1990 VA audiology examination 
report reflects that the veteran reported having noticed 
decreased hearing in his right ear for the past ten years, no 
timeframe was given for his left ear hearing loss.  This 
record, therefore, does not contradict the December 2008 
testimony of the veteran and his wife regarding the timeline 
of the onset of his left ear hearing loss. 

The Board finds the testimony of the veteran and his wife to 
be highly credible in establishing continuity of 
symptomatology since service.  The Board has also considered 
the conclusions of the VA examination who conducted the July 
2008 examination.  That examiner indicated that he could not 
resolve the issue of hearing loss without resort to 
speculation.  The examiner explained that the veteran's 
hearing loss was very asymmetrical, which would not be 
expected from noise exposure, regardless of where the veteran 
was in relation to engine noise in service.  Without an 
audiogram, however, the examiner indicated that he could not 
determine if the hearing loss began during service.  The 
examiner did conclude, however, that there was no medical 
evidence to suggest that the mass in his neck or an in-
service forehead contusion he described were related to his 
hearing loss.

As to the possibility of a relationship between his current 
hearing loss disability and noise exposure in service, the 
Board notes that a possible connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.  However, while 
the examiner indicated that he could not offer an opinion on 
the etiology of the hearing loss without resorting to 
speculation, the examiner explained that this was 
specifically due to the absence of an audiogram at separation 
establishing the presence of hearing problems at that time.  
As noted, the Board has also considered the testimony of the 
veteran and his wife establishing the presence of continuous 
symptoms of hearing loss during and after service, and the 
Board finds such evidence to be both credible and probative.  
In combination with the VA examiner's findings, the Board 
concludes that their lay testimony is sufficient to place the 
evidence in relative equipoise as to whether the veteran's 
current left ear hearing loss is related to symptoms 
experienced during military service.  Therefore, having 
resolved reasonable doubt in favor of the veteran, the Board 
finds that a grant of service connection for left ear hearing 
loss is warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


